     Case 1:20-cr-00115-DAD-BAM Document 15 Filed 08/19/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
 2   MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, California 93721
 4   Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
 5
     Attorneys for Defendant
 6   DAVID ALLEN JONES

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                            Case No. 1:20-cr-00115-DAD-BAM
12                                  Plaintiff,
                                                          STIPULATION AND ORDER
13                           vs.                          TO CONTINUE STATUS CONFERENCE
14   DAVID ALLEN JONES,                                   Date: October 13, 2020
                                                          Time: 1:00 p.m.
15                                 Defendant.             Judge: Hon. Barbara A. McAuliffe
16
17          IT IS HEREBY STIPULATED by and between the parties through their respective
18   counsel, THOMAS M. NEWMAN, Assistant United States Attorney, counsel for plaintiff, and
19   MEGHAN D. McLOUGHLIN, Assistant Federal Defender, counsel for defendant David Allen
20   Jones, that the status conference scheduled for August 24, 2020 may be continued to October 13,
21   2020, at 1:00 p.m.
22          The parties have been exchanging discovery, but require additional time to exchange
23   further discovery, review all discovery with Mr. Jones, and engage in plea negotiations. Mr.
24   Jones also requests additional time for defense investigation.
25          The parties agree that time should be excluded through October 13, 2020 because there is
26   good cause for the requested continuance and the ends of justice outweigh the interest of the
27   public and the defendant in a speedy trial. Specifically, the parties agree that this continuance is
28   necessary for several reasons, including but not limited to, the need to permit time for the parties
     Case 1:20-cr-00115-DAD-BAM Document 15 Filed 08/19/20 Page 2 of 3


 1   to exchange supplemental discovery, engage in plea negotiations, and for the defense to continue

 2   its investigation and preparation, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

 3   (iv).

 4
 5                                                             Respectfully submitted,

 6                                                             McGREGOR W. SCOTT
                                                               United States Attorney
 7
 8   DATED: August 18, 2020                              By:   /s/ Thomas M. Newman
                                                               Thomas M. Newman
 9                                                             Assistant United States Attorney
                                                               Attorney for Plaintiff
10
11                                                             HEATHER E. WILLIAMS
                                                               Federal Defender
12
13   DATED: August 18, 2020                              By:   /s/ Meghan D. McLoughlin
                                                               Meghan D. McLoughlin
14                                                             Assistant Federal Defender
                                                               Attorney for Defendant
15                                                             DAVID ALLEN JONES

16
17
18
19
20
21
22
23
24
25
26
27
28
      Jones: Stipulation to Continue Status Conference           -2-
     Case 1:20-cr-00115-DAD-BAM Document 15 Filed 08/19/20 Page 3 of 3


 1
                                                         ORDER
 2
 3            IT IS ORDERED that the status hearing is continued from August 24, 2020, at 1:00 PM

 4   until October 13, 2020, at 1:00 PM before Magistrate Judge Barbara A. McAuliffe.

 5            IT IS FURTHER ORDERED THAT the period of time from August 24, 2020, through
 6   October 13, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
 7   3161(h)(7)(B)(i) and (iv), because it results from a continuance on the basis of the Court’s
 8   finding that the ends of justice served by taking such action outweigh the best interest of the
 9   public and the defendant in a speedy trial.
10
11   IT IS SO ORDERED.
12
         Dated:         August 18, 2020                          /s/ Barbara   A. McAuliffe            _
13                                                          UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Jones: Stipulation to Continue Status Conference    -3-
